          Case 1:21-cv-00407-LJV Document 1 Filed 03/19/21 Page 1 of 4



IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                -v-                                                        2l-cY-

$79,650 SEIZED FROM SAFE
DEPOSIT BOX # 195, ASSOCIATED WITH
BANK OF AMERICA ACCOUNT
#3337001955

                                      Defendant.




                      VERMIED COMPLAINT FOR FORFEITURE

       The United States of America, by its attomeys, James P. Kennedy, Jr., United States

Affomey for the Western District of New York, Grace M. Carducci, Assistant United States

Attomey, of counsel (hereinafter the "government"), for its verified complaint herein alleges

as follows:




                                    CAUSE OF ACTION



       1.       This is an action in rem for the forfeiture of $79,650 United States curency

which was seized on September 22, 2020 ftom safe deposit box       # I95, associated with   Bank

of America account      #   3337001955 (hereinafter   BOA #7955), in the name of Eric Iwu

(hereinafter   "Iwu"), at Bank of America, 4049 Seneca Street, West Seneca, New York
(hereinafter "the defendant property"). The defendant property is subject to forfeiture

pursuant to Title 18, United States Code, Sections 981(aX1XC) and 984, as any property, rcal

or personal, which constitutes or is derived from proceeds ffaceable to any offense constituting

"specified unlawful activity" (as defined   in section   1956(c)(7) of this title and hereinafter



                                               1
            Case 1:21-cv-00407-LJV Document 1 Filed 03/19/21 Page 2 of 4




referred to as "SUA"), namely wire fraud in violation Title 18, United States Code, Section

7343, bank fraud in    violation of Title 18, United States Code, Section 1344 and conspiracy to

commit wire fraud and bank fraud in violation of Title 18, United States Code, Section 1349.



       2.      The jurisdiction of this Court is invoked pursuant to Title 28, United States

Code, Sections 1345,1355, and 1395. Venue is properly premised in the Westem District         of

New York pursuant to Title 28, United States Code, Section 7395.



       3.      The defendant property was seized pursuant to a Federal Search Warrant on

September 22,2020. The defendant property is being held in the United States Customs and

Border Protection ("CBP") seizure account and remains in the custody of the Port Director,

CBP, Buffalo, New York.


                                             FACTS

       4.      The facts and circumstances supporting the forfeiture of the defendant property

are contained in the   Affidavit of U.S. Department of Homeland Security, Homeland Security

Investigations ("HSI"), Special Agent David P. Jezewski, Exhibit 1, which is incorporated as

though fully set forth herein, and has been provided to the Court with an application that it

remain under seal until further Order of Court.


                            CONCLUSION AND RELIEF RNQUESTED


       5.      Based upon the foregoing, the govemment submits that the defendant property

is subject to forfeiture to the United States of America pursuant to Title 18, United States

Code, Sections 981(a)(l)(C) and 984, as any property, real or personal, which constitutes or



                                                2
          Case 1:21-cv-00407-LJV Document 1 Filed 03/19/21 Page 3 of 4




is derived from proceeds traceable to any offense constituting "specified unlawful activity"

(as defined in section 1956(c)(7) of this   title and hereinafter referred to as "SUA"), to wit: wire

fraud in violation of Title 18, United States Code, Section 1343, bank fraud in violation of

Title 18, United States Code, Section 1344 and conspirary to commit wire fraud and bank

fraud in violation of Title 18, United States Code, Section 1349.


       WHEREFORE, the United States of America respectfully requests that:


       (1)     that an alrest warrant in rem be issued for the arest of the defendant property;

       (2)     that all persons having any interest therein be cited to appear herein and show
               cause why the forfeiture should not be decreed;

       (3)     that a judgment be entered declaring the defendant property be condemned and
               forfeited to the United States of America for disposition in accordance with the
               law;

       (4)     that the costs of this suit be paid to and recovered by the United States of
               America; and

       (5)     that the Court grarrt such order and further relief as deemed just and proper.



DATED:         March 19, 2021        A   t Rochester, New York.


                                                JAMES P. KENNEDY, JR.
                                                United States Attomey
                                                Western District of New York

                                                s/Grace M. Carducci
                                         By:   GRACE M. CARDUCCI
                                               Assistant U.S. Attomey
                                               United States Afforney's Office
                                               Western District of New York
                                               500 Federal Building
                                               100 State Street
                                               Rochester, New York 14614
                                               (s8s) 399-3es4
                                               Grace. Carducci@usdoj. gov


                                                   3
           Case 1:21-cv-00407-LJV Document 1 Filed 03/19/21 Page 4 of 4




STATE OF NEW        YORK       )
couNTY oF       ERrE           )       SS
CITY OF BUFFALO                )


        DAVID P. JEZEWSKI, being duly sworn, deposes and says:


        I am a Special Agent with the U.S. Department of Homeland Security, Homeland
Security Investigations ("HSI"), Buffalo, New York, and      I   am familiar with the facts and

circumstances surounding the seizure of $79,650 seized from Bank of America Safe Deposit

Box   # 195, associated with Account # 3337001955 in the name of Eric Iwu on or about
September 22,2020. The facts alTeged in the Complaint for Forfeiture are ffue to the best    of
my knowledge and belief based upon information furnished to me by officials of HSI, and

provided to the officials of the United States Attomey's Office.




                                            David P.
                                            Special Agent
                                            U.S.            of Homeland Security
                                            Homeland Security Investigations


Subscribed and swom to
before me this 19ft day of
March.


Notary Public

GABRIELA RODRIGUEZ
Notary Public, State of New York
Qualified in Niagara County
My Commission Expires: 09 / 04/ 2022




                                              4
